SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofMarch 2011 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX PR Av. Presidente Vargas, 409 13º 22210-030 Rio de Janeiro - RJ Tel.: (21) 2514-6101 Fax: (21) 2514-5949 1 MINUTES OF THE SIX HUNDRED THIRTY-SECOND MEETING OF THE BOARD OF DIRECTORS OF CENTRAIS ELÉTRICAS BRASILEIRAS S.A.  ELETROBRAS NIRE 53300000859/CNPJ nº 00001180/0001-26 We hereby certify, for due purposes, that the Eletrobras Board of Directors held a meeting at the Companys main office at Setor Comercial Norte, Quadra 04, Bloco B, nº 100, room 203 of the Centro Empresarial VARIG Building in Brasília  DF on March 28, 2011, at 5 p.m. MÁRCIO PEREIRA ZIMMERMANN chaired the meeting and the following members were present: JOSÉ DA COSTA CARVALHO NETO, WAGNER BITTENCOURT DE OLIVEIRA, LINDEMBERG DE LIMA BEZERRA, JOSÉ ANTONIO CORRÊA COIMBRA, VIRGINIA PARENTE DE BARROS and ARLINDO MAGNO DE OLIVEIRA. M ember absent and duly excused: LUIZ SOARES DULCI. The Chairman of the Board announced to those present that the first item on the agenda of the meeting was Administration Report and 2010 Financial Statement DECISION: The Board of Directors, in exercise of its powers and based on the explanatory memorandum submitted by the Executive Board decided to require the Chief Financial and Investor Relations disclosure of Notice to the Market, then transcribed: Eletrobras participates in several companies in the Brazilian Electric Sector. Due to the adoption of the new Brazilian accounting rules , which introduce new accounting concepts, certain invested companies postponed the deadline to submit their financial statements to dates too close to the limitdate of the disclosure of the financial statements of public companies. In this scenario, it was not possible to conclude the Eletrobras Consolidation accounting procedures and correspond audit as provided in the auditing standard NBCTA 600. Similarly, certain aspects of the activities of electricity in the isolated systems, were changed by the enactment of the Law No. 12111 of December 9, 2009, with significant impacts on the financial statements of Eletrobras. The adequate application of this law derives from its regulation, which occurred on February 22, 2011, when Resolution ANEEL 427 was published.
